  Case 20-43800-elm11 Doc 5 Filed 12/17/20                                    Entered 12/17/20 16:53:10           Page 1 of 7
                                                                                                                             BTXN 094 (rev. 5/04)




                                              UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS

 In Re:

              GL Brands, Inc.                                                      Case No.:


                                                              Debtor(s)



                                                 VERIFICATION OF MAILING LIST


           The Debtor(s) certifies that the attached mailing list (only one option may be selected per form):

                             •       is the first mail matrix in this case.

                             O       adds entities not listed on previously filed mailing list(s).

                             O       changes or corrects name(s) and address(es) on previously filed mailing list(s).

                             O       deletes name(s) and address(es) on previously filed mailing list(s).



       In accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.




 Date:       December 17, 2020                                        Is/ Carlos Fria
                                                                      Carlos Fri /ChiefElecutive Officer
                                                                      Signer/Tit

 Date:     December 17, 2020                                          /s/ Robert A. Simon
                                                                      Signature of Attorney
                                                                      Robert A. Simon 18390000
                                                                      Whitaker Chalk Swindle and Schwartz
                                                                      301 Commerce St. STE 3500
                                                                      Fort Worth, TX 76102
                                                                      817-878-0500 Fax: 817-878-0501

                                                                      XX-XXXXXXX
                                                                      Debtor's Social Security/Tax ID No.


                                                                      Joint Debtor's Social Security/Tax ID No.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 2 of 7




                    Accell Audit & Compliance, PA
                    4806W. Gandy Blvd.
                    Tampa, FL 33611


                    Admiral Insurance Company
                    1000 Howard Blvd., Suite 300
                    Mount Laurel, NJ 08054


                    Alexandro Frias
                    14503 Islip Circle
                    Apt. 12107
                    Fort Worth, TX 76155


                    Ardor Investments



                    Bemeir LLC
                    159 20th Street, Suite 1B
                    Brooklyn, NY 11232


                    Bemeir, LLC
                    159 20th Street, Suite 1B
                    Brooklyn, NY 11232


                    Bob Stein
                    Saturn Systems
                    PO Box 842
                    Bailey, CO 80421


                    Brunsun, Chandler & Jones
                    175 S. Main Street
                    14th Floor, Suite 1410
                    Salt Lake City, UT 84111


                    BVP 3939 Belt Line LLC
                    5740 Cedar Grove Circle
                    Plano, TX 75093-8576
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 3 of 7




                    California Franchise Tax Board
                    PO Box 942857
                    Sacramento, CA 94257-0500


                    Carlos Frias
                    1609 Raton Drive
                    Arlington, TX 76018


                    Carter, Terry & Company
                    c/o Timothy Terry
                    3060 Peachtree Rd, Suite 1200
                    Atlanta, GA 30305


                    Cox Communication
                    Cox Business
                    PO Box 53262
                    Phoenix, AZ 85072-3266


                    Dillon Buhruhl
                    Pillar Commercial
                    8222 Douglas Ave.
                    Suite 200
                    Dallas, TX 75225


                    Emily Laue
                    c/o Shuck Law, LLC
                    208 E. 25th Street
                    Vancouver, WA 98663


                    Geico Casualty Company
                    2280 North Greenville Ave.
                    Richardson, TX 75082


                    GlobalOne Filings, Inc.
                    3451 Via Montebello
                    Unit 192-410
                    Carlsbad, CA 92009


                    Globex Transfer LLC
                    780 Blvd., Suite 202
                    Deltona, FL 32725
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 4 of 7




                    GS Holistic, LLC
                    644 N. Fuller Ave. #301
                    Los Angeles, CA 90036


                    Indiva Advisors
                    3571 E. Sunset Rd., Suite 206
                    Las Vegas, NV 89120


                    KCSA Strategic Communications
                    420 Fifth Avenue, 3rd Floor
                    New York, NY 10018


                    Kleinberg, Kaplan, Wolff & Cohen PC
                    551 Fifth Avenue
                    18th Floor
                    New York, NY 10176


                    Kleinberg, Kaplan, Wolff & Cohen PC
                    500 Fifth Avenue
                    New York, NY 10110


                    KSW Group LLC
                    1914 E. 9400 S, Suite 319
                    Sandy, UT 84093


                    Mark Rosales
                    2343 Brittan Ave.
                    San Carlos, CA 94070


                    Marketing Completion Fund, Inc.
                    204 West Spear Street #3761
                    Carson City, NV 89703


                    McLetchie Law
                    701E. Bridger Avenue
                    Suite 520
                    Las Vegas, NV 89101
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 5 of 7




                    MCP Wellness II LP
                    641 Lexington Avenue
                    18th Floor
                    New York, NY 10022


                    Merida Capital Partners II LP
                    641 Lexington Ave. 18th Floor
                    New York, NY 10022


                    New Jersey Division of Taxation
                    PO Box 666
                    Trenton, NJ 08646-0666

                    Newlee LLC
                    6387 Camp Bowie
                    Suite 317
                    Fort Worth, TX 76116


                    Ngoc Quang "Daniel" Nguyen
                    10107 Wittenburg Way
                    Cocoa Beach, FL 32932


                    NY State-Dept. of Taxation & Finance
                    575 Boices Lane
                    Clarksville, NY 12041-1083


                    Ontel Products Corporation
                    21 Law Dr.
                    Fairfield, NJ 07004


                    OTC Market Group
                    300 Vesey Street, 12th Floor
                    New York, NY 10282


                    Post Launch
                    8020 W. Sahara 3260
                    Las Vegas, NV 89117
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 6 of 7




                    Richard A. Bolandz
                    190 Webster Way
                    Henderson, NV 89074

                    SBA
                    First Federal Bank
                    4705 US Hwy 90W
                    Lake City, FL 32055


                    Steve Clark
                    Brennan &Clark, Ltd.
                    721 E. Madison, Suite 200
                    Villa Park, IL 60181


                    Sunset Park Properties, LLC
                    PO Box 365376
                    Henderson, NV 89044


                    Sunset Park Properties, LLC
                    PO Box 365376
                    N. Las Vegas, NV 89044


                    Tennessee Dept. of Revenue
                    Andrew Jackson State Office Bldg.
                    500 Deaderick Street
                    Nashville, TN 37242


                    The Hartford
                    3000 Internet Blvd. #600
                    Frisco, TX


                    The Protocol
                    99 A Court Street
                    Plymouth, MA 02360


                    Tonkon Torp LLP
                    1600 Pioneer Tower
                    888 SW 5th Ave., Suite 1600
                    Portland, OR 97204
Case 20-43800-elm11 Doc 5 Filed 12/17/20   Entered 12/17/20 16:53:10   Page 7 of 7




                    TradeCraft Origin
                    2929 West Bayshore Court
                    Tampa, FL 33611


                    TradeCraft Origin



                    Travelers
                    PO Box 660317
                    Dallas, TX 75266-0317

                    Voice Plus
                    2505 Anthem Village Dr. E-190
                    Henderson, NV 89052
